                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION


PATRICK KELL,

        Plaintiff,
                                                         CIVIL ACTION NO.
v.
                                                          5:19-cv-00275-TES
JOHN DOE,

        Defendant.


                                           ORDER



        On July 9, 2019, Plaintiff filed his Complaint [Doc. 1]; however, he did not pay

 the requisite filing fee of $400.00. On January 7, 2020, the Court ordered Plaintiff to

 either pay the filing fee or submit a proper motion for leave to proceed without

 prepayment of the filing fee. [Doc. 5]. The Court warned Plaintiff that his failure to

 comply with the Court’s Order would result in the dismissal of Plaintiff's action. [Id., p.

 1]. The Court gave Plaintiff twenty-one (21) days to comply with the Order. [Id.]. The

 time for compliance again passed with no response from Plaintiff.

        Accordingly, because Plaintiff has failed to respond to the show cause order or

 otherwise prosecute his case, the Court DISMISSES without prejudice the Plaintiff’s

 case. See Fed. R. Civ. P. 41(b); Brown v. Tallahassee Police Dep’t, 205 F. App’x 802, 802

 (11th Cir. 2006) (per curiam) (first citing Fed. R. Civ. P. 41(b) and then citing Lopez v.

 Aransas Cty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir. 1978)) (“The court may dismiss
an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”).

       SO ORDERED, this 10th day of February, 2020.

                                          s/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT




                                             2
